Citation Nr: 0024595	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  96-36 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE


Entitlement to an increased (compensable) rating for 
residuals of bilateral inguinal herniorrhaphies.


REPRESENTATION

Appellant represented by:	Colorado Division of Veteran 
Affairs


ATTORNEY FOR THE BOARD

W. Sampson, Counsel



INTRODUCTION

The veteran's verified active military service extended from 
March 1975 to April 1988.  The veteran's service includes 
prior unverified service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  That rating decision granted a temporary 
total rating for convalescence for the veteran's bilateral 
inguinal hernia from October 2, 1995 to December 1, 1995, and 
continued thereafter a noncompensable rating for bilateral 
inguinal hernia which had been in effect previously since May 
1988.  The veteran specifically disagreed with the 
noncompensable rating assigned following his temporary total 
rating.  

The Board notes that the veteran has initiated appeals of 
several other decisions of the RO; however, none of these 
appeals have been perfected and are therefore not properly 
before the Board at this time.  The Board will limit its 
discussion to the issue of an increased rating for residuals 
of bilateral inguinal herniorrhaphies. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's disability, residuals of bilateral inguinal 
herniorrhaphies, is currently manifested by scars that are 
without objective evidence of tenderness or ulceration, no 
evidence of recurrence of hernia, and subjective complaints 
of pain.



CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
bilateral inguinal herniorrhaphies have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including §§ 4.7, 4.114 and Diagnostic Code 7338 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran underwent 
both right and left inguinal hernia repairs during service.  
In a July 1988 VA examination shortly following his 
separation from service, the examiner noted that the veteran 
had had no problems with recurrences since his inservice 
inguinal herniorrhaphies and he denied any pain or tugging 
sensation.  The examiner noted that he was asymptomatic.  
Service connection was originally granted for status post 
bilateral inguinal herniorrhaphies in a January 1989 rating 
decision at a noncompensable rating.  He was also granted 
service connection for status post hiatal hernia repair and 
assigned a 10 percent rating for a tender scar.  

In August 1995, the veteran was evaluated for a complaint of 
pain in the right lower quadrant of one week duration.  A 
small tender bulge was observed in the area of the surgical 
scar on the right side.  The examiner noted that it felt like 
the muscle of the abdominal wall was separated.  In October 
1995, the veteran underwent a right inguinal hernia repair.  
Ten days later on follow-up examination, he was noted to be 
without complaints, the incision was clean and dry without 
fascial defect, and he was noted to be doing well.  A 
December 1995 treatment record noted that there was no 
recurrent defect and he was without hernia.  

In a January 1996 rating decision, the veteran was granted a 
temporary total rating for convalescence following his 
surgery with restoration of his noncompensable rating in 
December 1995.  The veteran filed a notice of disagreement 
with this decision arguing that he had received treatment 
since his October 1995 surgery and was always in pain.  

In February 1996, the veteran was treated for a complaint of 
groin pain.  Some point tenderness was noted on the lateral 
aspect of an old right inguinal hernia incision.  The 
diagnosis was neuroma for which he received an injection.  
Notes from the Surgery/Urology clinic at the Ft. Carson Army 
Hospital in March noted that there was no further right groin 
pain, no fascial defects and was doing well.  In April, he 
continued to be doing well and it was noted that no further 
evaluation was necessary.  

In February 1999, the veteran was provided a VA compensation 
and pension examination.  The veteran stated that he 
occasionally still had a feeling of stretching and minimal 
discomfort in the left inguinal area and when he strained or 
attempted to lift any significant weight he felt as if it 
recurred.  The examiner indicated that digital examination as 
well as visual showed no evidence of inguinal hernia either 
on the left or the right.  The examiner noted that there was 
no swelling, no bulging was seen or felt on straining or 
coughing, and there were no areas of tenderness.  The 
diagnosis was status post inguinal hernia repair bilaterally 
with no evidence on examination of recurrence.  

In another September 1999 compensation and pension 
examination, the examiner noted that there was no hernia 
reoccurrence.  The examiner also examined the scars resulting 
from the inguinal herniorrhaphies.  The scar in the left 
groin was 10 centimeters in size, and in the right groin was 
8 centimeters in size.  Both scars were without 
disfigurement, curvilinear and skin colored.  There was no 
ulceration, no depression or elevation, no attachment and no 
tenderness of either scar.  The diagnosis was status post 
bilateral inguinal hernia repair with well-healed, nontender 
cicatrixes, healed and resolved.  


The Law Governing Increased Ratings

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system in self support of the 
individual.  38 C.F.R. § 4.10 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7 (1999).

Analysis

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

In this case, the veteran is currently rated noncompensable 
under Diagnostic Code 7338 for inguinal hernia.  Under that 
diagnostic code, an inguinal hernia that is small, reducible 
or without true hernia protrusion warrants as noncompensable 
evaluation, as well as a non operated, but remediable hernia.  
The next higher, or 10 percent evaluation is for 
postoperative recurrent hernia that is readily reducible and 
well supported by truss or belt.  A 30 percent evaluation is 
for hernia that is small, postoperative recurrent, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible.  The highest, or 60 percent evaluation, is 
for a postoperative inguinal hernia that is large, recurrent, 
not well supported under ordinary conditions and not readily 
reducible when considered inoperable.  For bilateral 
involvement, the more severely disabling hernia is to be 
evaluated, and 10 percent, only, added for the second hernia 
if the latter is of a compensable degree.  Note to Diagnostic 
Code 7338, 38 C.F.R. § 4.114 (1999). 

In this case, the medical evidence shows that the veteran 
underwent a successful right inguinal hernia repair in 
October 1995, and had been without recurrence of his inguinal 
hernias since that time.  Although there was some tenderness 
noted in the area of the right inguinal hernia in February 
1996, for which he received an injection to treat his pain, 
this apparently resolved as the notes of his treatment the 
following months show that there was no further right groin 
pain, no fascial defects and he was doing well with no 
further postoperative evaluation considered necessary.  His 
recent VA examinations in February and September 1999 showed 
no evidence of inguinal hernia.  As a recurrent hernia is a 
requirement for all compensable evaluations under Diagnostic 
Code 7338, there is no basis for a higher evaluation.  He is 
appropriately rated at a noncompensable rating for a hernia 
that is essentially asymptomatic.

The only objective residuals of his inguinal herniorrhaphies 
are the scars from his surgeries.  The Board has considered 
the veteran for a possible evaluation under the diagnostic 
codes concerning scars.  A compensable evaluation is possible 
for scars that are tender and painful on objective 
demonstration; however, there was no objective evidence of 
tenderness during the September 1999 VA examination.  38 
C.F.R. Part 4, Diagnostic Code 7804.  Nor was there evidence 
of ulceration of the scar, required for a compensable 
evaluation under Diagnostic Code 7803.  Compensable 
evaluations are also possible for scars that are disfiguring 
on the face, head or neck, and for certain scars resulting 
from burns; however, these criteria are not shown in this 
case.  38 C.F.R. Part 4, Diagnostic Codes 7800-7802 (1999).  
The Board has considered the veteran's contention that he 
should be given a compensable rating for his scars because he 
had been previously rated at a compensable level for the 
scars resulting from his earlier hernia surgery; however, the 
rating the veteran is referring to is the 10 percent for a 
tender scar resulting from his hiatal hernia repair which is 
a separate disability.  There is no evidence that he has any 
such comparable tender scar resulting from his inguinal 
herniorrhaphies.  As such, a compensable evaluation is not 
warranted.

The veteran does not meet any of the criteria required for a 
compensable evaluation for his residuals of bilateral 
inguinal herniorrhaphies.  The preponderance of the evidence 
is therefore against the veteran's claim for an increased 
rating.  Because the evidence for and against a higher 
evaluation is not evenly balanced, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

An increased compensable rating for residuals of bilateral 
inguinal herniorrhaphies is denied.  




		
	DEBORAH W. SINGLETON 
	Member, Board of Veterans' Appeals



 

